Citation Nr: 1103108	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a left elbow disorder.

2.  Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a right elbow disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from April 20 to May 18, 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the Veteran's claim to reopen a 
claim for service connection for bilateral elbow disorders.  The 
Veteran disagreed and perfected an appeal.

In March 2009 the Veteran presented testimony to a local hearing 
officer at a hearing at the RO.  In April 2010 the Veteran 
presented testimony at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ).  Transcripts of both hearings have been 
associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1. In an unappealed June 1978 rating decision, the RO denied the 
Veteran's claim for service connection for bilateral elbow 
disorders. 

2.  Evidence received since the June 1978 rating decision raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for a left elbow disorder.

3. Evidence received since the June 1978 rating decision raises a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for a left elbow disorder.
CONCLUSIONS OF LAW

1.  The June 1978 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the June 1978 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a left elbow disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 

3.   Since the June 1978 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a right elbow disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has essentially contended that he injured his left 
arm in an automobile accident prior to service, and that he 
injured his right arm in a high school football accident prior to 
service.  He contends that early on during his basic training, he 
lifted a heavy duffel bag which resulted in the aggravation of 
his previously incurred elbow injuries.  He seeks to reopen his 
previously denied claims.

The Board will address preliminary matters and then render a 
decision on the issues on appeal.  The Board notes that it 
appears that the RO denied the claims on their merits rather than 
on the predicate matter of whether new and material evidence had 
been received which is sufficient to reopen the claim. 
Notwithstanding the RO's action, it is incumbent on the Board to 
adjudicate the new and material issue. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim]. 

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  


This claim involves issues of whether new and material evidence 
has been submitted sufficient to reopen previously denied claims.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically found that VA must notify a claimant of the evidence 
and information that is necessary to reopen previously denied 
claim, and must provide notice that describes what evidence would 
be necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.  As is discussed in detail below, the Board finds that 
new and material evidence has been submitted and reopens the 
claims.  Thus, any deficiency in notice under Kent could not 
result in any prejudice to the Veteran.
 
In this case, the Veteran was informed of what evidence was 
needed to establish new and material evidence in a letter dated 
October 2006 and informed the Veteran of the meaning of the terms 
"new" and "material."  Importantly, the Veteran was informed 
of the bases for the prior denials for service connection.  The 
Board observes that the RO essentially used language that 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156, set forth below.  In addition, the October 2006 notice 
informed the Veteran what evidence was required to substantiate a 
claim for service connection and informed the Veteran of VA's 
duties to assist him in obtaining evidence that could support his 
claims.  The Board notes, however, that VA's duty to assist the 
Veteran in developing evidence for a new and material claim is 
limited; the Court has held that VA's duty to assist by providing 
a medical examination or opinion does not apply to new and 
material evidence claims.  See Paralyzed Veterans of Am. v. Sec'y 
of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and 
Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007). 

The Board observes that VA has obtained records from Cook County 
Jail and Mercy Hospital in addition to a March 2009 letter from 
Dr. E.S. provided by the Veteran and a handwritten note dated 
April 2009 provided by Dr. D.D.  The record also contains the 
Veterans service treatment records.  As previously noted, the 
Board grants the Veteran's claim below.  Thus, any failure to 
comply with the statutory duties to assist are not prejudicial to 
the Veteran.  As noted in the Introduction, the Veteran has 
provided testimony at a local hearing in addition to testimony at 
a hearing before the undersigned VLJ.  

The Board will proceed to a decision on the claim on appeal.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).


Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

The phrase "raise a reasonable possibility of substantiating the 
claim" does not create a third element for new and material 
evidence, but rather provides guidance for VA adjudicators in 
determining whether submitted evidence meets the new and material 
requirements.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

The Veteran seeks to reopen a previously denied claim for 
entitlement to service connection for bilateral elbow disorders.  
Specifically, he claims that prior to his induction on active 
duty, he had injured his right and left arms in separate 
accidents.  After his induction during basic training, he 
contends that he lifted a heavy duffel bag and aggravated his 
pre-existing injuries.

The Board will address the evidence of record at the time of the 
June 1978 rating decision, the rationale of the rating decision 
and the evidence submitted since the June 1978 rating decision.

Preliminarily, the Board notes that the record shows that the 
Veteran did not appeal the June 1978 rating decision.  Therefore, 
the Board finds that the June 1978 rating decision is final.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

The record evidence at the time of the June 1978 rating decision 
included the Veteran's claim and his service treatment record.  
The Veteran simply claimed "contractions - elbows, bilateral," 
that were injured in "April and May 1971" at Ft. Lewis, 
Washington.  The service treatment records include a pre-
induction examination report, service treatment records from 
April 1971 and May Medical Board proceedings.  The induction 
examination shows normal upper extremities.  The Medical History 
Report filled in by the Veteran at the induction states 'yes' to 
swollen painful joints and a physician's note indicates the 
Veteran stated that his "elbows swell on exertion."  A 24 April 
1971 treatment report indicates the Veteran complained of pain in 
both elbows "from an old injury."  A 26 April 1971 treatment 
note indicates that the Veteran reported that he fractured "both 
arms about 2 1/2 years ago, it seems, due to an auto accident . . . 
[Veteran] cannot fully extend arms."  The report states the 
Veteran had a "slight decrease in extension of elbows" without 
obvious deformity.  The examiner recommended an orthopedic 
consult.  A 28 April 1971 note indicates the Veteran was given a 
physical profile exempting him from pushups, pull-ups and lifting 
heavy objects because he was "unable to fully extend elbows."  
A 29 April 1971 note diagnoses the condition as "flexion 
contracture both elbows due to old trauma."  Finally, 10 May 
1971 Medical Board proceedings show that the Board found that the 
Veteran's bilateral elbow condition existed prior to entry on 
active duty; that he was not injured on active duty; and, that 
the condition was not aggravated by active duty.  The Veteran was 
honorably discharged because of his bilateral elbow condition.

The June 1978 rating decision noted the service treatment records 
and Medical Board proceedings and denied the claim "because the 
disability is shown to have existed prior to service with no 
evidence of aggravation during service," and that "any 
advancement of the condition would be considered due to a natural 
progression of that condition."  

The evidence submitted since the June 1978 decision includes 
Mercy Hospital records from 2005 showing complaints of chest pain 
and left side sharp pain, and Cook County Jail treatment records 
from 2005 showing complaints of severe pain in the left 
shoulder/chest area that radiated to the back and neck.  The 
newly submitted evidence also includes several statements from 
the Veteran and his testimony provided at the two hearings.

In an April 2007 statement, the Veteran stated that when he was 
required to do pushups, it aggravated his injuries but the 
injuries were badly aggravated when he was required to pick up 
and carry heavy equipment including a duffel bag.  He further 
stated that doctors have told him that he had a pinched nerve on 
his left side and that it was "a direct result of excess 
weight" carried on his left shoulder.  A November 2008 statement 
states that he received serious injuries to his bilateral elbows 
"while a passenger involved in an auto accident during basic 
training."  

At the March 2009 local hearing, the Veteran testified that he 
fractured his right arm in a high school football accident 
approximately two years before he went into the service.  See 
2009 hearing transcript at page 6.  He also testified that he had 
a car accident about four or five weeks before he was inducted.  
See 2009 hearing transcript at page 1.  He later stated that the 
car accident happened in June 1970.  See 2009 hearing transcript 
at page 7.  He testified that in June 2008, VA treated his 
pinched nerve and stroke residuals.  See 2009 hearing transcript 
at pages 8 and 10.  Finally, he testified that he was "doing 
fine" in basic training until he put the weight of the duffel 
bag on his left shoulder.  See 2009 hearing transcript at page 4.

During the April 2010 Board hearing, the Veteran testified that 
the duffel bag incident was the only injury he suffered during 
service and that it caused his left arm to be numb.  See 2010 
hearing transcript at page 11.  He later testified that pushups 
and pull-ups prior to the duffel bag incident caused him elbow 
pain.  See hearing transcript at page 12.  Finally, he testified 
that he was treated for his elbow pain at Stroger's Hospital 
until he found out "in the late-90's" that VA could treat his 
condition.  He subsequently sought treatment at VA.  See 2010 
hearing transcript at page 14. 

Discussion

At the time of the June 1978 rating decision, there was no 
evidence regarding an injury during service other than the 
conclusion reported in the Medical Board proceedings.  Since the 
June 1978 rating decision, the Veteran has provided several 
statements that he injured his left shoulder and aggravated his 
bilateral elbows during service when he lifted heavy equipment or 
a duffel bag.  He has also stated that he has had a continuity of 
symptoms since his discharge from service.  Thus, the newly 
submitted evidence includes evidence of aggravation and a 
continuity of symptoms of the claimed bilateral elbow disorder.  

The Board finds that the Veteran's statements are not repetitive 
of statements made prior to the June 1978 rating decision, and, 
for purposes of reopening the Veteran's claim for bilateral elbow 
disorder, the statements must be assumed to be true.  Moreover, 
as noted above, the phrase "raise a reasonable possibility of 
substantiating the claim" does not create a third element for 
new and material evidence, but rather provides guidance for VA 
adjudicators in determining whether submitted evidence meets the 
new and material requirements.  See Shade v. Shinseki, 24 Vet. 
App. 110 (2010).  For those reasons, the Board reopens the claim 
of entitlement to service connection for a bilateral elbow 
disorder.

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not be 
sufficient to allow a grant of the benefits sought.  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons 
explained in the remand section below, the Board finds that 
additional development of the claim is necessary before the Board 
may proceed to a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left elbow disorder is 
reopened; to this extent only, the appeal is allowed.

New and material evidence having been received, the claim of 
entitlement to service connection for a right elbow disorder is 
reopened; to this extent only, the appeal is allowed.


REMAND

Reasons for remand

The Board has reopened the Veteran's claims.  At this juncture, 
the Board must determine whether VA has satisfied its duty to 
assist the Veteran in this case.  VA regulations require VBA to 
assist the claimant by making reasonable efforts to get the 
evidence needed to substantiate the Veteran's claim.  See 
38 C.F.R. § 3.159(c) (2010).  Those efforts include ensuring that 
all relevant and material VA treatment records regarding a 
claimant are obtained and included in the VA claims folder, as 
well as making reasonable efforts to obtain non-Federal agency 
records and private medical records identified by the Veteran.  

The Veteran in this case has testified that he was treated for 
his elbow disorder at Stroger's Hospital from about the date of 
his discharge to the late-1990's, and then, presumably, he was 
treated at VA for the condition.  The only records in evidence 
are 2005 records from Mercy Hospital and Cook County Jail; there 
are no VA treatment records in evidence.  Thus, VA must make 
reasonable efforts to ensure all relevant VA treatment records 
pertaining to the Veteran are included in his VA claims folder 
and that any medical records held by private facilities or 
physicians are obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  The 
Board notes that the quantum of proof required to trigger the 
requirements of McLendon is not high.  

Here the record includes evidence of a pre-existing injury, and 
evidence that the symptoms of that injury manifested during basic 
training.  The Board notes that the Veteran was inducted on April 
20, 1971, in Chicago, Illinois, and further observes that the 
first service treatment note indicating complaints of pain in the 
elbows is dated four days later on April 24, 1978, in Ft. Lewis, 
Washington.  That sequence of events may tend to corroborate the 
Veteran's recent testimony regarding the aggravation of his 
condition during active duty service.

The Board notes that the RO obtained an April 2009 handwritten 
opinion from Dr. D.D. which states that "[T]he Veteran's pre-
existing flexion contractures were not aggravated beyond normal 
progression by his military service."  The conclusory opinion is 
not bolstered by any discussion that allows a fact finder to 
assess how Dr. D.D. reached the conclusion.  The probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion that the 
examiner reaches and is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
See also Prejean v. West, 13 Vet. App. 444, 448-9 (2000)) [other 
factors for assessing the probative value of a medical opinion 
are the clinician's access to the claims file and the 
thoroughness and detail of the opinion].

The Board observes that Dr. D.D.'s opinion may not be 
sufficiently probative for purposes of adjudicating the reopened 
claim.  Moreover, the Court has held that once VA undertakes the 
effort to provide an examination, it must provide an adequate 
one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Secretary's duty to make reasonable efforts to assist in 
obtaining evidence necessary to substantiate a claim for benefits 
pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an 
examination that is adequate for rating purposes.  It is 
incumbent upon the rating official to ensure that a diagnosis or 
condition is described and supported in sufficient detail for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  For those 
reasons, the Board also remands the Veteran's claim for further 
development including a medical examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing 
and shall request that he provide additional 
information regarding the treatment he 
received for his bilateral elbow disorders 
after his discharge from active duty service.  
The Veteran shall be requested to provide 
releases to enable VA to obtain any such 
records identified.  VBA shall further ensure 
that all VA treatment records pertaining to 
the Veteran shall be associated with the 
Veteran's VA claims folder.

2.  After completion of the foregoing, VBA 
shall arrange for a medical examination of 
the Veteran and provide the Veteran's VA 
claims folder to an appropriate physician who 
shall review the claims folder prior to 
examination of the Veteran.  The examiner 
shall provide a diagnosis of any elbow 
disorder manifested by the Veteran.  Any 
diagnostic tests or consults deemed necessary 
by the examiner shall be accomplished.

If the examiner makes such a diagnosis or 
diagnoses, the examiner shall provide an 
opinion whether it is at least as likely as 
not that the diagnosed disorder(s) are 
related to the pre-existing disorders 
documented in the Veteran's service treatment 
records.  

If the examiner opines that the current 
disorders manifested by the Veteran are 
related to the pre-existing disorders, the 
examiner shall provide an opinion whether it 
is at least as likely as not that the 
Veteran's pre-existing elbow disorders were 
aggravated beyond their normal progression 
during his active duty service.

If the examiner is unable to provide any 
requested opinion without resort to mere 
speculation, the examiner shall express the 
reasons why that is the case.

The examiner's written narrative report shall 
be associated with the Veteran's VA claims 
folder.

3.  After completion of the foregoing and any 
further development deemed necessary, VBA 
shall readjudicate the Veteran's claims for 
entitlement to service connection for left 
and right elbow disorders.  If the benefits 
sought on appeal remain denied, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


